              Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.1 Page 1 of 12
                          plication for a Search Warrant
AN1ZEH~l.::::Wl81i!!W~===================================F====::b:~~*-'==
       Av
Av~G- Cv.Dw-cll                          UNITED STATES DISTRICT COURT                                                    JUL 1 5 2019
     -i/1>/ 11                                                         for the
                                                                                                                   CLERK, U.S. DISTR!CT COURT
                                                      Southern District of California
                                                                                                              SOi.JH:r::RN DISTRICT OF CAUFORNIA
                                                                                                              BY                        DEPUTY
                In the Matter of the Search of                            )
            (Briefly describe the property to be searched                 )
             or identifY the person by name and address)                  )        Case No.
             A black Apple iPhone X cellular phone
                       Model: unknown
                                                                          )
                                                                          )
                                                                                                        '19MJ10069
                ICCID:8901260171748995573                                 )

                                                APPLICATION FOR A SEARCH WARRANT
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identifY the person or describe the
   property to be searched and give its location):

     See Attachment A-1, incorporated herein by reference.
   located in the ___S_o_u_th_e_r_n_ _ District of _____C_a_l_ifo_r_n_ia_ _ _ _ , there is now concealed (identifY the
   person or describe the property to be seized):
    See Attachment B-1, incorporated herein by reference


             The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
                   J evidence of a crime;
                   J contraband, fruits of crime, or other items illegally possessed;
                   ~property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                          Offense Description
          21 U.S.C. § 952                             Importation of a Controlled Substance
          21 U.S.C. § 960

             The application is based on these facts:
           See attached Affidavit of HSI Special Agent Daviz Pham

              ~ Continued on the attached sheet.
              0 Delayed notice of _ _ days (give exact ending date if                                   _ _ _ _ _ ) is requested
                  under 18 U.S.C. § 3103a, the basis of which is set forth on




                                                                                           HSI Special Agent Daviz Pham
                                                                                                Printed name and title

   Sworn to before me and signed in my presence.




   City and state: _E_l_C_e_n_t_ro_,_C_A_ _ _ _ _ _ _ __                                U.S. Magistrate Judge Peter C. Lewis
                                                                                                Printed name and title
   Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.2 Page 2 of 12




                                 ATTACHMENT A-1

                            PROPERTY TO BE SEARCHED

The following property is to be searched:


                   A black iPhone X with screen protector and OtterBox-brand phone case,
                   bearing a SIM card with the numbers 8901260171748995573
                   Model: unknown
                   ICCID: 8901260171748995573




The Target Device is currently stored at 2051 North Waterman Avenue, El Centro,
California, 92243.
   Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.3 Page 3 of 12



                                   ATTACHMENT B-1
                                  ITEMS TO BE SEIZED

      Authorization to search the cellular/mobile telephone described in Attachment A-1
includes the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular/mobile telephone for evidence
described below. The seizure and search of the cellular/mobile telephone shall follow the
search methodology described in the attached affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular/mobile telephone will be records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data for the period
of February 4, 2019, up to and including May 4, 2019.

       a.    tending to identify attempts to import methamphetamine or other federally
             controlled substances from Mexico into the United States;

       b.    tending to identify accounts, facilities, storage devices, and/or services-such
             as email addresses, IP addresses, and phone numbers-used to facilitate the
             importation of methamphetamine or other federally controlled substances from
             Mexico into the United States;

       c.    tending to identify co-conspirators, criminal associates, or others involved in
             the importation of methamphetamine or other federally controlled substances
             from Mexico into the United States;

       d.    tending to identify travel to or presence at locations involved in the importation
             of methamphetamine or other federally controlled substances from Mexico
             into the United States, such as stash houses, load houses, or delivery points;

       e.    tending to identify the user of, or persons with control over or access to,
             the cellular/mobile telephone; and/or

       f.    tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records, or
             data involved in the activities described above.

which are evidence of violations of Title 21, United States Code,§§ 952 and 960.
        Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.4 Page 4 of 12



                                            AFFIDAVIT
 2         I, Special Agent Daviz Pham, being duly sworn, hereby state as follows:
 3                                       INTRODUCTION
 4         1.    This affidavit supports an application for a warrant to search the following:
 5                        A black Apple iPhone X cellular phone
 6                        Model: unknown
                          ICCID: 8901260171748995573, described in Attachment                  A-1
 7                        (incorporated herein by reference) ("Target Device"),
 8 which was seized ./from Angel Rios-Edeza ("RIOS-EDEZA") on or about May 4, 2019
 9 pursuant to his arrest tor importation of federally controlled substances, in violation of Title
1O 21, United States Code, Sections 952 and 960, at the Calexico West Port of Entry in San
11 Diego, California. Depicted below are pictures of the Target Device.
12
13
14
15
16
17
18
19
20
           2.    The Target Device is currently stored as evidence in the Homeland Security
21
     Investigations (HSI) evidence vault located at 2051 North Waterman Avenue, El Centro,
22
     California, 92243.
23
           3.    I seek authority to search the Target Device and to seize evidence of crimes,
24
     specifically, violations of Title 21, United States Code, Sections 952 and 960, as described
25
     in Attachment B-1 (incorporated herein by reference), for the time period February 4, 2019,
26
     up to and including May 4, 2019.
27
28

                                                 1
       Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.5 Page 5 of 12



 1        4.     Based on the information below, there is probable cause to believe that a search
 2 of the Target Device will produce evidence of the aforementioned crimes, as described in
 3 Attachment B-1.
 4        5.     The information contained in this affidavit is based upon my experience and
 5 training, and consultation with other federal, state, and local law enforcement agents. The
 6 evidence and information contained herein was developed from my review of documents
 7 and evidence related to this case. Because this affidavit is made for the limited purpose of
 8 obtaining a search warrant for the Target Device, it does not contain all of the information
 9 known by me or other federal agents regarding this investigation, but only contains those
1O facts believed to be necessary to establish probable cause. Dates, times and amounts are
11 approximate.
12                                 EXPERIENCE AND TRAINING
13        6.     I am a law enforcement officer of the United States within the meaning of Title
14 18, United States Code, Section 2510(7), who is empowered by law to conduct
15 investigations of, and to make arrests for, offenses enumerated in Title 18, United States
16 Code, Section 2516. I am a Special Agent with the United States Department of Homeland
17 Security,   Immigration and      Customs     Enforcement ("ICE"),       Homeland     Security
18 Investigations ("HSI"). I am also cross-designated to conduct Title 21 investigations and
19 am currently assigned to the Imperial Valley Border Enforcement Security Task Force. I
20 have been involved with investigations for Title 21 offenses and am familiar with the
21 Interagency Cooperation Agreement between DEA and ICE. I am also a federal law
22 enforcement officer within the meaning of Rule 41(a)(2)(C) of the Federal rules of Criminal
23 Procedure. I am authorized under Rule 41(a) to make applications for search and seizure
24 warrants and to serve arrest warrants. I am authorized to investigate violations of laws of
25 the United States and to execute warrants issued under the authority of the United States.
26        7.      I have been employed as a Special Agent with HSI since August 2016. I have
27 received criminal investigative training, including twenty-six weeks at tht:.; Federal Law
28 Enforcement Training Center. As a result of my training and experience as a Special Agent,

                                               2
        Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.6 Page 6 of 12



 1 I am familiar with federal criminal statutes to include violations of Title 18, 21 and 8 of the
 2 United States Code.      As a Special Agent with HSI, my primary duties include the
 3 investigation of narcotics-related violations of Title 21 of the United States Code. I have
 4 participated in and conducted investigations of violations of various Federal criminal laws,
 5 including distribution of controlled substances, use of communication facilities to commit
 6 narcotic offenses, importation of controlled substances, conspiracy to import, possess and
 7 distribute controlled substances, and money laundering, all in violation of Title 21 and Title
 8 18, United States Code and various California Health and Safety Code and California Penal
 9 Code sections. These investigations resulted in arrests of individuals who have imported,
1O smuggled, received and distributed controlled substances.          Also, these investigations
11 resulted in seizures of property, assets, and controlled substances. Through these
12 investigations and training, I am familiar with the operations of illegal international Drug
13 Trafficking Organizations (DTO) in in the United States and abroad.
14         8.    Based on my experience and training, I am familiar with the methods utilized
15 m narcotics-trafficking operations and the trafficking patterns employed by narcotics
16 organizations. I have also spoken with agents, as well as other law enforcement officers,
17 about their experiences and the results of their investigations and interviews. I have become
18 knowledgeable of the methods and modes of narcotics operations and the language and
19 patterns of narcotics abuse and trafficking. I have become familiar with the methods of
20 operation typically used by narcotics traffickers.
21         9.    Through the course of my training, investigations, and conversations with
22 other law enforcement personnel, I am aware that it is a common practice for narcotics
23 smugglers to work in concert with other individuals and to do so by utilizing cellular
24 telephones to maintain communications with co-conspirators in order to further their
25 criminal activities. This is particularly true in cases involving distributional quantities of
26 hard narcotics, such as cocaine, heroin, and methamphetamine. Typically, load drivers
27 smuggling narcotics across the border from Mexico into the United States are in telephonic
28 contact with co-conspirators immediately prior to and following the crossing of the load

                                                3
        Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.7 Page 7 of 12



 1 vehicle, at which time they receive instructions on how to cross and where and when to
 2 deliver the controlled substances. Narcotics smugglers and their organizations use cellular
 3 telephones, in part, because these individuals believe law enforcement is unable to track the
 4 originating and destination phone numbers of calls placed to and from cellular telephones.
 5         10.   Based upon my training and experience as a Special Agent, and consultations
 6 with law enforcement officers experienced in narcotics smuggling investigations, and all
 7 the facts and opinions set forth in this affidavit, I submit the following:
 8               Drug smugglers will use cellular/mobile telephones because they are mobile and
           a.
 9               they have instant access to telephone calls, text, web, and voice messages.

10               Drug smugglers will use cellular/mobile telephones because they are able to
           b.
11               actively monitor the progress of their illegal cargo while the conveyance is in
                 transit.
12
13         c.    Drug smugglers and their accomplices will use cellular/mobile telephones
                 because they can easily arrange and/or determine what time their illegal cargo
14
                 will arrive at predetermined locations.
15
           d.    Drug smugglers will use cellular/mobile telephones to direct drivers to
16
                 synchronize an exact drop off and/or pick up time of their illegal cargo.
17
           e.    Drug smugglers will use cellular/mobile telephones to notify or warn their
18
                 accomplices of law enforcement activity to include the presence and posture of
19               marked and unmarked units, as well as the operational status of checkpoints and
                 border crossings.
20
21         f.    Drug smugglers and their co-conspirators often use cellular/mobile telephones to
                 communicate with load drivers who transport their narcotics and/or drug
22
                 proceeds.
23
           g.    The use of cellular/mobile telephones by drug smugglers tends to generate
24
                 evidence that is stored on the cellular/mobile telephones, including, but not
25               limited to emails, text messages, photographs, audio files, call logs, address book
                 entries, IP addresses, social network data, and location data.
26
           11.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
27
     modules, are smart cards that store data for cellular/mobile telephone subscribers. Such
28
     data includes user identity, location and phone number, network authorization data, personal
                                                 4
        Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.8 Page 8 of 12



 1 security keys, contact lists and stored text messages. Much of the evidence generated by a
 2 smuggler's use of a cellular/mobile telephone would likely be stored on any SIM Card that
 3 has been utilized in connection with that telephone.
 4         12.   Based upon my training and experience as a Special Agent, and consultations
 5 with law enforcement officers experienced in narcotics smuggling investigations, and all
 6 the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
 7 telephones often contain electronic records, phone logs and contacts, voice and text
 8 communications, and data such as emails, text messages, chats and chat logs from various
 9 third-party applications, photographs, audio files, videos, and location data.              This
1O information can be stored within disks, memory cards, deleted data, remnant data, slack
11   space, and temporary or permanent files contained on or in the cellular/mobile telephone.
12 Specifically, I know based upon my training, education, and experience that searches of
13 cellular/mobile telephones associated with narcotics smuggling investigations yield
14 evidence:
15
            a.   tending to identify attempts to import methamphetamine or other federally
16               controlled substances from Mexico into the United States;
17
            b.   tending to identify accounts, facilities, storage devices, and/or services-such
18               as email addresses, IP addresses, and phone numbers-used to facilitate the
                 importation of methamphetamine or other federally controlled substances from
19
                 Mexico into the United States;
20
            c.   tending to identify co-conspirators, criminal associates, or others involved in
21
                 the importation of methamphetamine or other federally controlled substances
22               from Mexico into the United States;
23
            d.   tending to identify travel to or presence at locations involved in the importation
24               of methamphetamine or other federally controlled substances from Mexico
                 into the United States, such as stash houses, load houses, or delivery points;
25
26          e.   tending to identify the user of, or persons with control over or access to,
27               the cellular/mobile telephone; and/or

28

                                                5
           Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.9 Page 9 of 12



                f.    tending to place in context, identify the creator or recipient of, or
 1
                      establish the time of creation or receipt of communications, records, or
 2                    data involved in the activities described above.
 3                             FACTS SUPPORTING PROBABLE CAUSE
 4             13.    According to a report by Customs and Border Protection Officers (CBPOs),
 5 and my conversations with CBPOs E. Pelayo and 0. Soberanes, on May 4, 2019, at
 6 approximately 4:55 PM, RIOS-EDEZA applied for entry into the United States at the
 7 Calexico West, CA Port of Entry as the driver and sole occupant of a 2012 Jeep Liberty
 8 bearing California license plate 8GUK947. Upon inspection of the vehicle, CBPOs
 9 discovered 16 packages containing 8.12 kilograms of a substance which field-tested positive
10 for heroin, hidden inside the vehicle, near the transmission.              On May 29, 2019, a federal
11 grand jury indicted RIOS-EDEZA for one count of importation of a controlled substance,
12 in violation of 21 U.S.C. §§ 952 and 960.
13             14.    The Target Device was discovered and seized by CBP incident to RIOS-
14 EDEZA's arrest. 1 HSI assumed custody of the Target Device on or around May 4, 2019.
15 After the post-arrest interview, in which RIOS-EDEZA invoked his rights under Miranda,
16 RIOS-EDEZA asked HSI Special Agent Pierre Mathieu if he could retrieve his sister's
17 telephone number from the Target Device. SA Mathieu gave the Target Device to RIOS-
18 EDEZA and observed RIOS-EDEZA enter a password into the Target Device and obtain
19 the phone number that he was seeking.
20             15.    Based upon my experience investigating narcotics traffickers and the particular
21   investigation in this case, I believe that RIOS-EDEZA likely used the Target Device to
22 coordinate the importation of federally controlled substances into the United States. In
23 addition, I believe that recent calls made and received, telephone numbers, contact names,
24 electronic mail (e-mail) addresses, appointment dates, text messages, pictures and other
25 digital information may be stored in the memory of the Target Device which may identify
26 other persons involved in narcotics trafficking activities. Accordingly, based upon my
27
     1   In an abundance of caution, the Government asks the Court not to consider information agents may
28 or may not have seen during the examination of Defendant or any other individuals' phones in
     determining whether there is probable cause for the requested warrant.
                                                        6
      Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.10 Page 10 of 12



 1 experience and training, consultation with other law enforcement officers experienced in
 2 narcotics trafficking investigations, and all the facts and opinions set forth in this affidavit,
 3 I believe that information relevant to the narcotics smuggling activities of RIOS-EDEZA,
 4 such as telephone numbers, made and received calls, contact names, electronic mail (e-mail)
 5 addresses, appointment dates, messages, pictures, and other digital information are stored
 6 in the memory of the Target Device.
 7         16.   Finally, I also know that narcotics trafficking activities entail intricate planning
 8 to successfully evade detection by law enforcement. In my professional training, education
 9 and experience, I have learned that this requires planning and coordination in the days,
1O weeks, and often months prior to the event. Given this, I request permission to search the
11 Target Device for items listed in Attachment B beginning on February 4, 2019, up to and
12 including May 4, 2019.
13                                       METHODOLOGY
14         17.   It is not possible to determine, merely by knowing the cellular/mobile
15 telephone's make, model and serial number, the nature and types of services to which the
16 device is subscribed and the nature of the data stored on the device. Cellular/mobile devices
17 today can be simple cellular telephones and text message devices, can include cameras, can
18 serve as personal digital assistants and have functions such as calendars and full address
19 books and can be mini-computers allowing for electronic mail services, web services and
20 rudimentary word processing. An increasing number of cellular/mobile service providers
21 now allow for their subscribers to access their device over the internet and remotely destroy
22 all of the data contained on the device. For that reason, the device may only be powered in
23 a secure environment or, if possible, started in "flight mode" which disables access to the
24 network. Unlike typical computers, many cellular/mobile telephones do not have hard
25 drives or hard drive equivalents and store information in volatile memory within the device
26 or in memory cards inserted into the device. Current technology provides some solutions
27 for acquiring some of the data stored in some cellular/mobile telephone            m~dels   using
28 forensic hardware and software. Even if some of the stored information on the device may

                                                 7
      Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.11 Page 11 of 12



 1 be acquired forensically, not all of the data subject to seizure may be so acquired. For
 2 devices that are not subject to forensic data acquisition or that have potentially relevant data
 3 stored that is not subject to such acquisition, the examiner must inspect the device manually
 4 and record the process and the results using digital photography. This process is time and
 5 labor intensive and may take weeks or longer.
 6         18.   Following the issuance of this warrant, I will collect the Target Device and
 7 subject it to analysis. All forensic analysis of the data contained within the Target Device
 8 and memory card(s) will employ search protocols directed exclusively to the identification
 9 and extraction of data within the scope of this warrant.
10         19.   Based on the foregoing, identifying and extracting data subject to seizure
11 pursuant to this warrant may require a range of data analysis techniques, including manual
12 review, and, consequently, may take weeks or months. The personnel conducting the
13 identification and extraction of data will complete the analysis within ninety (90) days,
14 absent further application to this court.
15                                        CONCLUSION
16         20.   Based on all of the facts and circumstances described above, there is probable
17 cause to conclude that RIOS-EDEZA used the Target Device to facilitate violations of Title
18 21, United States Code, Section(s) 952 and 960.
19         21.   Because the Target Device were promptly seized during the investigation of
20 RIOS-EDEZA's smuggling activities and have been securely stored, there is probable cause
21 to believe that evidence of illegal activities committed by RIOS-EDEZA continues to exist
22 on the Target Device. As stated above, I believe that the date range for this search is from
23 February 4, 2019, up to and including May 4, 2019.
24
25
26
27
28

                                                 8
      Case 2:19-mj-10069-RBM Document 1 Filed 07/15/19 PageID.12 Page 12 of 12



 1        22.    WHEREFORE, I request that the court issue a warrant authorizing law
 2 enforcement agents and/or other federal and state law enforcement officers to search the
 3 items described in Attachment A, and the seizure of items listed in Attachment B, using the
 4 methodology described above.
 5
          I swear the foregoing is true and correc      best of my knowledge and belief.
 6
 7                                         Special
 8                                         Homeland Security Investigations
 9
10 Subscribed and sworn to before me this     /.S ~ day of July, 2019.
11                     \

12
13
14 United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               9
